Citation Nr: 1756809	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-07 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of those proceedings is of record.

In this case, the Veteran asserts that he has an acquired psychiatric disorder including PTSD, depression, and/or anxiety.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The issues of entitlement to service connection for a left knee disability and acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a June 1998 rating decision, the AOJ denied service connection for left knee internal derangement; the Veteran was advised of the AOJ's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the AOJ's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the AOJ's June 1998 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The AOJ's June 1998 rating decision to deny service connection for left knee internal derangement is final.  38 U.S.C. §§ 7105 (1996); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1997).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a left knee disorder.  38 U.S.C. §§ 1110, 5108 (1996); 38 C.F.R. §§ 3.303, 3.156 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the AOJ, by a decision entered in June 1998, denied the Veteran's claim for service connection for left knee internal derangement on grounds that the disability preexisted service and was not aggravated by service.  The AOJ notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the AOJ's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (1997).  As a result, the AOJ's decision became final.  38 U.S.C. §§ 7105 (1996); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1997).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board also acknowledges that if additional, pertinent service records are associated with the file, VA will reconsider the claim according to 38 C.F.R. § 3.156 (c).  Here, service personnel records were added to the record after the June 1998 decision; however, these records are not pertinent to the question of entitlement to service connection for the knee disability.  Thus, the claim need not be considered under 38 C.F.R. § 3.156 (c).

In the June 1998 rating decision, service connection for a left knee disorder was denied because it was determined that the left knee disability preexisted service and was not aggravated by service.  The evidence received since the issuance of the June 1998 rating decision includes the Veteran's sworn testimony that he does not remember having a left knee disability prior to service or being hospitalized for the same; a June 2011 medical opinion from a private physician, Dr. M.M., who opined that it was possible that the Veteran's current left knee disability was caused or aggravated by service; statements from the Veteran's sister and wife regarding their observations of the Veteran's pain and discomfort since service separation; and a statement from a friend, G.W., who observed the Veteran's knee problems since she met him in the early 1990's.  

Private treatment records demonstrating X-ray evidence of marked degenerative joint disease in the left knee, were also added to the record after the June 1998 rating decision.  See September 2010 treatment record from N.H.  The Board acknowledges, however, that service treatment records dated in May 1974 noted early degenerative changes. 

This evidence was not before adjudicators when the Veteran's claim was last denied in June 1998, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a left knee disorder is reopened.


REMAND

With respect to entitlement to service connection for a left knee disability on the merits, as well as service connection for an acquired psychiatric disability, further development is required. 

Accordingly, the case is REMANDED for the following action:

1.  Service treatment records indicate that the Veteran was treated as an inpatient at the Naval Hospital in Orlando, Florida in June 1974.  Seek any outstanding service clinical records.  

2.  Following completion of item 1 above, afford the Veteran a VA orthopedic examination to address whether any current left knee disability was caused or aggravated by service.  The electronic claims file, to include a complete copy of the REMAND, must be made available to the clinician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of the report), and all clinical findings should be reported in detail.

The examiner is asked to identify all current left knee disabilities (including degenerative changes noted in April 1998 X-ray and service treatment records), and address the following questions: 

(A) Did any current left knee disability clearly and unmistakably pre-exist entry to service in May 1974? 

 (i) If so, is there clear and unmistakable evidence that the pre-existing disability did not undergo a permanent increase in the underlying pathology during service?

If there was an increase in the severity of the Veteran's disability during service, was such increase clearly and unmistakably due to the natural progress of the disease?

 (ii) If there is not clear and unmistakable evidence that any current left knee disability preexisted service and was not aggravated by service, is it at least as likely as not that any left knee disability is directly related to the Veteran's service, to include the June 1974 swimming injury?  

 (B) If any left knee disability is not shown to clearly and unmistakably preexist service or be directly related to service, did such disability manifest within one year of separation from service, i.e., by June 1975?  

In reaching any of these conclusions, consider the June 2011 assessment from the private physician, Dr. M.M. who opined that it is at least possible that the Veteran's current knee disability is directly related to service if the Veteran's initial knee injury incurred during service, or onset of degenerative joint disease, is related to service.  

The rationale for any opinion offered should be provided.

3.  The evidence of record supports the need for a VA psychiatric examination or opinion.  

Following completion of item 1 above, afford the Veteran a VA psychiatric examination to address whether any current acquired psychiatric disorder is related to service.  The electronic claims file , to include a complete copy of the REMAND and the Veteran's electronic claims file), must be made available to the clinician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All findings should be reported in detail.

The examiner is asked to identify all current acquired psychiatric disabilities, to include a "mood disorder (depression)" diagnosed by Dr. M.M. in June 2011.  

With respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.  In reaching any conclusion, the examiner should consider the Veteran's statements regarding feeling depressed and stressed out since service, regardless of whether he received treatment for depression in service. 

In reaching any of these conclusions, consider the June 2011 assessment from the private physician, Dr. M.M. who diagnosed a "mood disorder (depression)" due to general medical condition and who noted that although the Veteran had a history of alcohol abuse, the assessment was not based on alcohol abuse and malingering was not suspected. 

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appeal should be readjudicated based on the entirety of the evidence.  If any claim remains denied, issue the Veteran a supplemental statement of the case and allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


